                   Case 20-11177-KBO             Doc 209       Filed 06/22/20         Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                   )
In re:                                                             ) Chapter 11
                                                                   )
AKORN, INC., et al., 1                                             ) Case No. 20-11177 (KBO)
                                                                   )
                                    Debtors.                       ) (Jointly Administered)
                                                                   )

       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR TELEPHONIC
      HEARING ON JUNE 24, 2020 AT 1:00 P.M. (PREVAILING EASTERN TIME) 2

I.       UNCONTESTED MATTERS WITH CERTIFICATIONS OF COUNSEL OR
         CERTIFICATES OF NO OBJECTION:

1.       Debtors’ Motion Seeking Entry of an Order (I) Extending Time to File Schedules of
         Assets and Liabilities, Schedules of Current Income and Expenditures, Schedules of
         Executory Contracts and Unexpired Leases, Statements of Financial Affairs, and
         Rule 2015.3 Financial Reports, and (II) Granting Related Relief [Docket No. 95 –
         filed May 22, 2020]

         Objection/Response Deadline:                  June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:                None

         Related Documents:

         i.        Certification of No Objection Regarding Debtors’ Motion Seeking Entry of an
                   Order (I) Extending Time to File Schedules of Assets and Liabilities,
                   Schedules of Current Income and Expenditures, Schedules of Executory
                   Contracts and Unexpired Leases, Statements of Financial Affairs, and Rule
                   2015.3 Financial Reports, and (II) Granting Related Relief [Docket No. 199 –
                   filed June 20, 2020]

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Akorn, Inc. (7400); 10 Edison Street LLC (7890); 13 Edison Street LLC; Advanced Vision
     Research, Inc. (9046); Akorn (New Jersey), Inc. (1474); Akorn Animal Health, Inc. (6645); Akorn
     Ophthalmics, Inc. (6266); Akorn Sales, Inc. (7866); Clover Pharmaceuticals Corp. (3735); Covenant Pharma,
     Inc. (0115); Hi-Tech Pharmacal Co., Inc. (8720); Inspire Pharmaceuticals, Inc. (9022); Oak Pharmaceuticals,
     Inc. (6647); Olta Pharmaceuticals Corp. (3621); VersaPharm Incorporated (6739); VPI Holdings Corp. (6716);
     and VPI Holdings Sub, LLC. The location of the Debtors’ service address is: 1925 W. Field Court, Suite 300,
     Lake Forest, Illinois 60045.
2
     Any person who wishes to appear at the June 24, 2020 hearing must contact COURTCALL, LLC at 866-582-
     6878 to register his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances
     Effective January 5, 2005, Revised May 11, 2018. All motions and other pleadings referenced herein are
     available online at the following address: www.kccllc.net/akorn


RLF1 23591436v.1
                   Case 20-11177-KBO      Doc 209    Filed 06/22/20   Page 2 of 6




         Status: On June 20, 2020, the Debtors filed a certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

2.       Debtors’ Application for Entry of an Order Authorizing the Retention and
         Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as
         Attorneys for the Debtors and Debtors in Possession Effective as of May 20, 2020
         [Docket No. 127 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET); extended to
                                              June 19, 2020 at 5:00 p.m. (ET) for the Office of
                                              the United States Trustee for the District of
                                              Delaware (the “U.S. Trustee”)

         Objections/Responses Received:

         A.        Informal comments from the U.S. Trustee

         Related Documents:

         i.        Certification of Counsel Regarding Order Authorizing the Retention and
                   Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
                   as Attorneys for the Debtors and Debtors in Possession Effective as of May
                   20, 2020 [Docket No. 204 – filed June 20, 2020]

         Status: On June 20, 2020, the Debtors submitted a proposed form of order under
                 certification of counsel. Accordingly, a hearing regarding this matter is
                 required only to the extent that the Court has any questions or concerns.

3.       Application of the Debtors to Retain and Employ Richards, Layton & Finger, P.A. as
         Co-Counsel to the Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 128 –
         filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:       None

         Related Documents:

         i.        Certification of No Objection Regarding Application of the Debtors to Retain
                   and Employ Richards, Layton & Finger, P.A. as Co-Counsel to the Debtors,
                   Nunc Pro Tunc to the Petition Date [Docket No. 200 – filed June 20, 2020]

         Status: On June 20, 2020, the Debtors filed a certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.
4.       Debtors’ Application for Entry of an Order Authorizing the Employment and
         Retention of AlixPartners, LLP as Financial Advisor for the Debtors Effective as of
         the Petition Date [Docket No. 129 – filed June 3, 2020]


                                                 2
RLF1 23591436v.1
                   Case 20-11177-KBO     Doc 209     Filed 06/22/20   Page 3 of 6




         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET); extended to
                                              June 19, 2020 at 5:00 p.m. (ET) for the U.S.
                                              Trustee

         Objections/Responses Received:

         A.        Informal comments from the U.S. Trustee

         Related Documents:

         i.        Certification of Counsel Regarding Order Authorizing the Debtors to Employ
                   and Retain AlixPartners, LLC as Their Financial Advisor Effective as of the
                   Petition Date [Docket No. 205 – filed June 20, 2020]

         Status: On June 20, 2020, the Debtors submitted a proposed order under certification
                of counsel. Accordingly, a hearing regarding this matter is required on to the
                extent that the Court has any questions or comments.

5.       Debtors’ Application Authorizing the Debtors to Employ and Retain Kurtzman
         Carson Consultants LLC as Administrative Advisor Effective as of the Petition Date
         [Docket No. 130 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:       None

         Related Documents:

         i.        Certificate of No Objection Regarding Debtors’ Application Authorizing the
                   Debtors to Employ and Retain Kurtzman Carson Consultants LLC as
                   Administrative Advisor Effective as of the Petition Date [Docket No. 201 –
                   filed June 2020]

         Status: On June 20, 2020, the Debtors filed a certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

6.       Debtors’ Application for Entry of an Order Authorizing the Employment and
         Retention of PJT Partners LP as Investment Banker for the Debtors and Debtors in
         Possession, Effective as of the Petition Date [Docket No. 131 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET); extended to
                                              June 19, 2020 at 4:00 p.m. (ET) for the Official
                                              Committee of Unsecured Creditors (the
                                              “Committee”)

         Related Documents:




                                                 3
RLF1 23591436v.1
                   Case 20-11177-KBO      Doc 209    Filed 06/22/20   Page 4 of 6




         i.        Certificate of No Objection Regarding Debtors’ Application for Entry of an
                   Order Authorizing the Employment and Retention of PJT Partners LP as
                   Investment Banker for the Debtors and Debtors in Possession, Effective as of
                   the Petition Date [Docket No. 207 – filed June 21, 2020]

         Status: On June 21, 2020, the Debtors filed a certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

7.       Debtors’ Application for Entry of an Order Authorizing the Retention and
         Employment of Grant Thornton LLP as Tax and Advisory Consultant Effective as of
         the Petition Date [Docket No. 132 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:       None

         Related Documents:

         i.        Certificate of No Objection Regarding Debtors’ Application for Entry of an
                   Order Authorizing the Retention and Employment of Grant Thornton LLP as
                   Tax and Advisory Consultant Effective as of the Petition Date [Docket No.
                   203 – filed June 20, 2020]

         Status: On June 20, 2020, the Debtors filed a certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

8.       Debtors’ Motion for Entry of an Order Authorizing the Retention and Compensation
         of Certain Professionals Utilized in the Ordinary Course of Business [Docket No.
         133 – filed June 3, 2020]

         Objection/Response Deadline:         June 17, 2020 at 4:00 p.m. (ET); extended to
                                              June 19, 2020 at 4:00 p.m. (ET) for the
                                              Committee; extended to June 19, 2020 at 5:00
                                              p.m. (ET) for the U.S. Trustee

         Objections/Responses Received:

         A.        Informal comments from the Committee

         B.        Informal comments from the U.S. Trustee

         Related Documents:

         i.        Certification of Counsel Regarding Order Authorizing the Retention and
                   Compensation of Certain Professionals Utilized in the Ordinary Course of
                   Business [Docket No. 206 – filed June 20, 2020]




                                                 4
RLF1 23591436v.1
                   Case 20-11177-KBO     Doc 209    Filed 06/22/20    Page 5 of 6




         Status: On June 20, 2020, the Debtors submitted a proposed order under certification
                 of counsel. Accordingly, a hearing regarding this matter is required only to
                 the extent that the Court has any questions or concerns.

9.       Debtors’ Motion Seeking Entry of an Order (I) Setting Bar Dates for Filing Proofs of
         Claim, Including Claims Arising Under Section 503(b)(9) of the Bankruptcy Code,
         (II) Setting a Bar Date for the Filing of Proofs of Claim by Governmental Units, (III)
         Establishing Amended Schedules Bar Date and Rejection Damages Bar Date, (IV)
         Approving the Form of and Manner for Filing Proofs of Claim, and (V) Approving
         Notice of Bar Dates [Docket No. 134 – filed June 3, 2020]

         Objection/Response Deadline:        June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:      None

         Related Documents:

         i.        Certificate of No Objection Regarding Debtors’ Motion Seeking Entry of an
                   Order (I) Setting Bar Dates for Filing Proofs of Claim, Including Claims
                   Arising Under Section 503(b)(9) of the Bankruptcy Code, (II) Setting a Bar
                   Date for the Filing of Proofs of Claim by Governmental Units, (III)
                   Establishing Amended Schedules Bar Date and Rejection Damages Bar Date,
                   (IV) Approving the Form of and Manner for Filing Proofs of Claim, and (V)
                   Approving Notice of Bar Dates [Docket No. 198 – filed June 20, 2020]

         Status: On June 20, 2020, the Debtors filed a certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.

10.      Debtors’ Motion for Entry of an Order Establishing Procedures for Interim
         Compensation and Reimbursement of Expenses for Professionals [Docket No. 135 –
         filed June 3, 2020]

         Objection/Response Deadline:        June 17, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:      None

         Related Documents:

         i.        Certification of No Objection Regarding Debtors’ Motion for Entry of an
                   Order Establishing Procedures for Interim Compensation and Reimbursement
                   of Expenses for Professionals [Docket No. 202 – filed June 20, 2020]

         Status: On June 20, 2020, the Debtors filed a certificate of no objection regarding this
                 matter. Accordingly, a hearing regarding this matter is not required.




                                                5
RLF1 23591436v.1
                   Case 20-11177-KBO   Doc 209    Filed 06/22/20     Page 6 of 6




Wilmington, Delaware
June 22, 2020

/s/ Brett M. Haywood
RICHARDS, LAYTON & FINGER, P.A.                  KIRKLAND & ELLIS LLP
Paul N. Heath (No. 3704)                         KIRKLAND & ELLIS INTERNATIONAL LLP
Amanda R. Steele (No. 5530)                      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Zachary I. Shapiro (No. 5103)                    Gregory F. Pesce (admitted pro hac vice)
Brett M. Haywood (No. 6166)                      Christopher M. Hayes (admitted pro hac vice)
One Rodney Square                                300 North LaSalle Street
920 N. King Street                               Chicago, Illinois 60654
Wilmington, Delaware 19801                       Telephone:       (312) 862-2000
Telephone:      (302) 651-7700                   Facsimile:       (312) 862-2200
Facsimile:      (302) 651-7701                   Email:           patrick.nash@kirkland.com
Email:          heath@rlf.com                                     gregory.pesce@kirkland.com
                steele@rlf.com                                    christopher.hayes@kirkland.com
                shapiro@rlf.com
                haywood@rlf.com                  -and-

Proposed Co-Counsel for the                      KIRKLAND & ELLIS LLP
Debtors and Debtors in Possession                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:     (212) 446-4800
                                                 Facsimile:     (212) 446-4900
                                                 Email:         nicole.greenblatt@kirkland.com

                                                 Proposed Co-Counsel for the
                                                 Debtors and Debtors in Possession




                                             6
RLF1 23591436v.1
